Title: From George Washington to Daniel of St. Thomas Jenifer, 12 April 1785
From: Washington, George
To: Jenifer, Daniel of St. Thomas



Dear Sir,
Mount Vernon 12th Apl 1785.

The Post preceeding the last, brought me your favor of the 31st Ulto—The next day I waited upon Colo. Hooe with your order, but he was confined to his bed & unable to do business. Two days after he sent me a Bill on New York for 2500 Dollars, payable at fifteen days sight; & gave me assurances that he wd pay the Balle shortly.
In consequence, you have my receipt for £1069.1.7 specie at the foot of the enclosed list. I have given it for specie because you desired it; in full confidence however, that if the Bill shd not be duely honored; or that I should meet with delays, or difficulty in receiving the Balle, that it will be null, or have proper attention paid to the circumstances; for, otherwise, the interest of this money which was intended to pay a debt at New York will, cease, when a higher interest there, will be accumulating that debt & defeat my intention.
I had taken up an idea, that, depreciation was the same thro’ he Mo.; & had calculated my demand accordingly. Mr Richmond varies the depreciation every day; by which his acct & mine differ £64.14.7⅛. I suppose he is right, & that I must submit to the disappointment.
I am exceedingly obliged to you for your ready, & pointed attention to this business. Mrs Washington & Fanny Bassett present their Compliments to you; & I pray you to be assured of the sincere esteem & regard with which I am, Dear Sir, Your Most Obedt and Affectionate Hble Servt

Go: Washington

